Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
This Office Action is in response to the amendments dated July 30, 2021.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5-7, 9-13, 15-17, 19, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Brock et al. (US 2002/0087049) in view of Mizuno et al. (US 5,876,325) and Klieman et al. (US 5,582,617).
Regarding Claim 1, Brock discloses:
A system comprising: 
a manipulator (KA in Fig. 3A) comprising one or more first joints (O3) and one or more second joints (O2), the one or more first joints being configured to pivot, and the one or more second joints being configured to position the pivot within a three-dimensional space (see Fig. 3A showing that the device can position the different sections relative to one another by actuating the different operative segments); and 
a controller (CT) configured to: 

detect the release of the actuation of the one or more first joints (for sequential operation, the release of one joint occurs so the second can be manipulated); and 
actuate the one or more second joints in response to sensed movement of the one or more input devices following the detection of the release of the actuation of the one or more first joints (see Paragraph 0211 where sequential control is proposed by having different controls for the various segments).
Brock discloses providing direct video imaging of the site surrounding the distal end of the shaft by mounting a camera on the distal end of the shaft (Paragraph 0112).  Because Brock is not entirely clear as to whether or not this applies to the embodiment in Fig. 3A, the Examiner does not consider Brock to explicitly disclose the one or more first joints being configured to pivot a focal point of an imaging device about a pivot.  However, imaging devices are old and well-known in the art and providing an image of the surgical site is beneficial in that it provides the surgeon with a view of the surgical site.  Mizuno teaches using either surgical instruments or an observation device with a slave manipulator (see Col 9 Lines 6-8).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify 
Brock explicitly states “a surgeon, at an appropriate input device, may carry out a first manipulation to control a segment O1, a second different manipulation to control the segment O2 and still a third manipulation to control the segment O3, either simultaneously or sequentially”.  See Paragraph 0211.  Brock uses both terms “simultaneously” and “sequentially” in a way where they are not synonyms.  Therefore, to manipulate the segments simultaneously is best understood as manipulating them at the same time.  To manipulate the segments sequentially is to manipulate one segment and then another in sequence.  Two segments are not being manipulated at the same time.  This requires releasing control of one so that the next segment can be controlled.  If there is no release of the actuation of one segment, then the operation is simultaneous and not sequential.  However, Brock does not explicitly state how this is done and the Examiner is hesitant to assert that this feature is somehow inherent.  Maybe this feature is automated, but the disclosure does say that the surgeon carries out the manipulation and any automation would likely require more discussion.  In any event, inherency is a doctrine best left alone unless absolutely necessary.  
The Examiner does assert that the omission was because a person having ordinary skill in the art would be well aware of numerous ways to carry out this kind of switch from one segment to the next.  Pointing and clicking with a mouse, buttons on a joystick, various keyboard inputs would all be known by those having ordinary skill as such features were widely available in numerous computer related areas.  Klieman is one example of a device where various input devices are used to relay information to 

Regarding Claim 2, Brock as modified discloses wherein the one or more first joints comprise a wrist (see Fig. 3A showing O3 as having multiple elements and articulating in a wrist-like manner), and wherein a position of the wrist defines the pivot (the pivot can be seen as where O3 articulates).

Regarding Claim 3, Brock as modified discloses wherein: the manipulator further comprises a plurality of links including a first link (proximal portion of shaft near where KA is pointing) having a first longitudinal axis and a second link (distal portion of shaft just proximal of O3) having a second longitudinal axis; and the first and second longitudinal axes remain parallel with respect to each other when the pivot is positioned within the three-dimensional space by the actuation of the one or more second joints (as shown in Fig. 3A, the two links remain parallel to one another when O2 is actuated; 

Regarding Claim 5, Brock as modified discloses wherein the first link is moveable along the first longitudinal axis to position the pivot within the three-dimensional space (the entire device can be moved along the longitudinal axis as desired; this in turn will position the pivot).

Regarding Claim 6, Brock as modified discloses wherein the controller is further configured to lock the pivot in position in three-dimensional space when the one or more first joints are actuated to pivot the focal point of the imaging device about the pivot (Brock indicates that the operative segments may be operated sequentially, meaning that one is manipulated at a time while holding the others as they are; the claim does not provide for any structure, such as a lock).

Regarding Claim 7, Brock as modified discloses wherein the controller is further configured to lock the one or more first joints when the one or more second joints are actuated to position the pivot within the three-dimensional space (Brock indicates that the operative segments may be operated sequentially, meaning that one is manipulated at a time while holding the others as they are; the claim does not provide for any structure, such as a lock).

Claim 9, Brock as modified discloses wherein the controller is further configured to restrain a focal point of the imaging device to move on a curved virtual surface during actuation of the one or more second joints (the claim does not include any structure, it is only directed to a function of the imaging device where Brock permits this limited movement of the focal point by sequentially operating the different sections.  O3 remains fixed while O2 is manipulated such that the imager will move along a curve).

Regarding Claim 10, Brock as modified discloses wherein to detect the release of the actuation of the one or more first joints, the controller is configured to: determine that a force exerted by an operator while manipulating the one or more input devices exceeds a threshold value (a certain force is required to push a button or move a switch such that it is activated, upon exceeding that force, the controller determines that the user is changing from actuating one segment to another); or determine that a velocity of operator manipulated movement of the one or more input devices exceeds a threshold value; or determine that a magnitude of operator manipulated movement of the one or more input devices exceeds a threshold value (similar as above, pushing a button or moving a switch requires some magnitude of movement to trigger, the controller then determines that the user is changing from actuating one segment to another); or detect a predefined movement of at least two of the one or more input device relative to each other.

Regarding Claim 11, Brock discloses:

actuating, by a controller, one or more first joints (O3) of a manipulator (KA in Fig. 3A)  in response to sensed movement of one or more input devices until a release of the actuating of the one or more first joints is detected, the one or more first joints being configured to pivot about a pivot (See Paragraph 0211 where the control of the segments O1-O3 can be performed sequentially such that a first manipulation at the input device controls segment 01 and a second different manipulation controls segment O2 and a third manipulation controls O3); 
detecting, by the controller, the release of the actuating of the one or more first joints (See Paragraph 0211 where the control of the segments O1-O3 can be performed sequentially such that a first manipulation at the input device controls segment 01 and a second different manipulation controls segment O2 and a third manipulation controls O3); and 
actuating, by the controller, one or more second joints of the manipulator in response to sensed movement of the one or more input devices following the detection of the release of the actuating the one or more first joints., the one or more second joints being configured to position the pivot within a three-dimensional space (See Paragraph 0211 where the control of the segments O1-O3 can be performed sequentially such that a first manipulation at the input device controls segment 01 and a second different manipulation controls segment O2 and a third manipulation controls O3).
Brock discloses providing direct video imaging of the site surrounding the distal end of the shaft by mounting a camera on the distal end of the shaft (Paragraph 0112).  
Brock explicitly states “a surgeon, at an appropriate input device, may carry out a first manipulation to control a segment O1, a second different manipulation to control the segment O2 and still a third manipulation to control the segment O3, either simultaneously or sequentially”.  See Paragraph 0211.  Brock uses both terms “simultaneously” and “sequentially” in a way where they are not synonyms.  Therefore, to manipulate the segments simultaneously is best understood as manipulating them at the same time.  To manipulate the segments sequentially is to manipulate one segment and then another in sequence.  Two segments are not being manipulated at the same time.  This requires releasing control of one so that the next segment can be controlled.  If there is no release of the actuation of one segment, then the operation is simultaneous and not sequential.  However, Brock does not explicitly state how this is done and the Examiner is hesitant to assert that this feature is somehow inherent.  Maybe this feature is automated, but the disclosure does say that the surgeon carries 
The Examiner does assert that the omission was because a person having ordinary skill in the art would be well aware of numerous ways to carry out this kind of switch from one segment to the next.  Pointing and clicking with a mouse, buttons on a joystick, various keyboard inputs would all be known by those having ordinary skill as such features were widely available in numerous computer related areas.  Klieman is one example of a device where various input devices are used to relay information to the controller (see Fig. 7 showing switches and joystick feeding into a circuit and processor) for controlling motor drive units (77) and actuators (78).  The proportional trigger switch is toggled between two modes.  In much the same way, Brock’s device would be modified to include switches to communicate with the controller as to which segment is to be manipulated.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Brock’s device to include some means, such as switches, for communicating release of actuation of one joint by a user such that another joint can be actuated.  Such a modification gives the user control of the device such that the segments can be controlled individually as desired and as stated in Brock.

Regarding Claim 12, Brock as modified discloses wherein the one or more first joints comprise a wrist, and wherein a position of the wrist defines the pivot (see Fig. 3A showing O3 as having multiple elements and articulating in a wrist-like manner), and 

Regarding Claim 13, Brock as modified discloses wherein: the manipulator further comprises a plurality of links including a first link having a first longitudinal axis (proximal portion of shaft near where KA is pointing) and a second link having a second longitudinal axis (distal portion of shaft just proximal of O3); and the method further comprises keeping the first and second longitudinal axes parallel with respect to each other when the pivot is positioned within the three-dimensional space by the actuating of the one or more second joints (as shown in Fig. 3A, the two links remain parallel to one another when O2 is actuated).

Regarding Claim 15, Brock as modified discloses that the device is to be inserted into the body (see Paragraph 0211).  Insertion involves moving the first link (proximal portion of shaft near where KA is pointing) in a distal direction to advance the device.  Also, once at a desired location, adjusting the view by further insertion of the device allows for a closer view of a target area.  Therefore, it would have been obvious to a person having ordinary skill in the art to use Brock’s device such that the first link is moved along the first longitudinal axis to position the pivot within the three-dimensional space.  Such use is part of the standard operation of endoscopic devices as they are inserted into the body and approach regions of interest where further insertion along the longitudinal axis gets the device closer to the target.

Claim 16, Brock as modified discloses locking the pivot in position in three-dimensional space during the actuating of the one or more first joints to pivot the focal point of the imaging device about the pivot (Brock indicates that the operative segments may be operated sequentially, meaning that one is manipulated at a time while holding the others as they are).

Regarding Claim 17, Brock as modified discloses locking the one or more first joints during the actuating of the one or more second joints to position the pivot within the three-dimensional space (Brock indicates that the operative segments may be operated sequentially, meaning that one is manipulated at a time while holding the others as they are).

Regarding Claim 19, Brock as modified discloses constraining a focal point of the imaging device on a curved virtual surface during actuation of the one or more second joints (Brock’s sequential operation results in the constraint of the focal point on a curved virtual surface in that O3 remains fixed while O2 is manipulated).

Regarding Claim 20, Brock as modified discloses wherein detecting the release of the actuating of the one or more first joints comprises: determining that a force exerted by an operator while manipulating the one or more input devices exceeds a threshold value (a certain force is required to push a button or move a switch such that it is activated, upon exceeding that force, the controller determines that the user is changing from actuating one segment to another); or determining that a velocity of .

Claims 8 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brock et al. (US 2002/0087049), Mizuno et al. (US 5,876,325), and Klieman et al. (US 5,582,617), as applied to claims 1 and 11 above, and further in view of Hasser et al. (US 2006/0178556).
Regarding Claims 8 and 18, Brock, Mizuno, and Klieman disclose the invention substantially as claimed as stated above.  However, they do not explicitly disclose wherein the one or more first joints are configured to pivot the imaging device in pitch and yaw directions about the pivot; pivoting the imaging device in pitch and yaw directions about the pivot using the one or more first joints.
Hasser teaches using a wrist with a series of disks or similar elements that move in pitch and yaw manner (Paragraphs 0067) to move the device in two directions.  These are common in the art.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Brock and Mizuno device to include Hasser’s pitch and yaw movement.  Such a modification .

Allowable Subject Matter
Claims 4 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The reasons for allowance for these claims are set forth in the Office Action dated May 21, 2021.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11, and their dependents have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendments are addressed above, but the Examiner notes that the amendments are directed to a feature that Brock envisions.  Brock indicates that the various joints can be controlled in sequence.  The joints can be controlled independent from one another such that the user can manipulate the first and then the second and then third.  Manipulating the second joint without releasing control of the first would result in simultaneous control of the two joints.  Brock does not explicitly disclose how the system determines when to move from one joint to the next, but input systems are common in the surgical field.  Also, any generic computer system includes mouse inputs 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Input devices for controlling a system or aspects of a system: Mitsuda et al. (US 6,013,024); Mimura (US 2009/0079939); Cohen-Solal et al. (US 2002/0140814); Perkunder (US 8,587,517); Hauck et al. (US 2007/0198008); Burdorff et al. (US 6,428,487); Hamano et al. (US 5,894,322); Conrad (US 2008/0106523); Eckhouse et al. (US 2010/0198134); Miyamoto et al. (US 6,627,673); Fung et al. (US 5,116,180).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY JAY NEAL whose telephone number is (313)446-4878.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571)272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY J NEAL/           Primary Examiner, Art Unit 3795